Title: From George Washington to Christian Febiger, 9 February 1782
From: Washington, George
To: Febiger, Christian


                  
                     Sir
                     Head Quarters Philadelphia Febry 9th 1782
                  
                  I was extremely sorry to hear some time since, that the march of the Virginia Troops to join Genl Greene, had been unhappily delayed by Means of the Officers who belong’d to the Detachment—I hope all the difficulties have been obviated & that the Troops have moved before this time; should that not be the case, you will instantly, on the receipt of this, give Orders to commence the March, & see that the Movement is accelerated as much as possible.
                  I am persuaded, your zeal for the good of the Service, a consideration of the honor of the Troops, & especially the necessity of hastening this reinforcement to the Southern Army (which has been fully explain’d by Genl Greene to the Executive of the State) will prompt you to do everything in your power on the occasion.I am, Sir Your Most Obedt Servt.
                  
               